      Case: 18-30943    Document: 00514732560 Page: 1 Date Filed: 11/21/2018
       Case 2:14-cr-00086-CJB-JVM Document 462 Filed 12/10/18 Page 1 of 1




                    United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                  TEL. 504-310-7700
CLERK                                                       600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                             November 21, 2018
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
       No. 18-30943     USA v. Fred Brooks, III
                        USDC No. 2:14-CR-86-1

The court has considered the motion of Fred Douglas Brooks to view
non-public and/or sealed material in the record on appeal. Unless
the court granted access to one or more specific documents ONLY,
it is ordered, counsel for Fred Douglas Brooks may obtain all ex
parte documents filed on behalf of Fred Douglas Brooks, and all
other non ex parte documents in the record. The non-public and/or
sealed materials from the record are for your review ONLY. The
integrity of the sealed documents is your responsibility, and if
provided in original paper, return to the district court as soon
as it has served your purpose.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk


                                   By: _________________________
                                   Rebecca L. Leto, Deputy Clerk
                                   504-310-7703

Mr.   William W. Blevins
Mr.   Kevin G. Boitmann
Ms.   Diane Hollenshead Copes
Ms.   Sara A. Johnson
Mr.   Mark A. Miller
